Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US 2019/03310314 A1), hereafter Liu.
Regarding claim 1, Liu at fig. 3, ¶0079-0086 discloses a test kit for testing a device under test (DUT), comprising: a socket structure [30], for containing the DUT [100] , wherein the DUT comprises an antenna [101] and radiates a RF signal; and a reflector [502] comprising a lower surface [lower surface of 502a towards DUT 100], wherein the RF signal emitted from the antenna of the DUT is reflected by the reflector and a reflected RF signal is received by the antenna of the DUT [¶0081, detailed at fig. 1 and ¶0070], wherein a testing enclosure [310 with space of 502b and 510] is defined between the lower surface of the reflector and the DUT.  
Regarding claim 32, Liu at fig. 3, ¶0079-0086 discloses a test system, comprising: a device under test(DUT) [100], comprising an antenna [101] for radiating a RF signal; and a test kit, comprising a reflector [502], wherein the RF signal emitted from the antenna of the DUT is reflected by the reflector and a reflected RF signal is received by the antenna of the DUT [¶0081, detailed at fig. 1 and ¶0070], wherein a testing enclosure [310 with space for 502b and 510] is defined between a lower surface [lower surface of 502a towards DUT 100] of the reflector and the DUT.   

Claim(s) 1 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al. (WO 2019133097A1), hereafter Han.
Regarding claim 1, Han at fig. 9 discloses a test kit for testing a device under test (DUT), comprising: a socket structure [190], for containing the DUT [200] , wherein the DUT comprises an antenna [210] and radiates a RF signal; and a reflector [170, last paragraph on page 10] comprising a lower surface [lower surface of 170], wherein the RF signal emitted from the antenna of the DUT is reflected by the reflector and a reflected RF signal is received by the antenna of the DUT [last paragraph on page 10], wherein a testing enclosure [space as shown between 170 and 200] is defined between the lower surface of the reflector and the DUT.  
Regarding claim 32, Han at fig. 9 discloses a test system, comprising: a device under test(DUT) [200], comprising an antenna [210] for radiating a RF signal; and a test kit, comprising a reflector [170, last paragraph on page 10], wherein the RF signal emitted from the antenna of the DUT is reflected by the reflector and a reflected RF signal is received by the antenna of the DUT [last paragraph on page 10], wherein a testing enclosure [space as shown between 170 and 200] is defined between a lower surface [lower surface of 170] of the reflector and the DUT.   

Claim(s) 1 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al. (TW 201913133 A), hereafter Lu.
Regarding claim 1, Lu at fig. 3 discloses a test kit for testing a device under test (DUT), comprising: a socket structure [50], for containing the DUT [60] , wherein the DUT comprises an antenna [610] and radiates a RF signal; and a reflector [101] comprising a lower surface [surface of 101], wherein the RF signal emitted from the antenna of the DUT is reflected by the reflector and a reflected RF signal is received by the antenna of the DUT [as shown], wherein a testing enclosure [space as shown between 101 and 60] is defined between the lower surface of the reflector and the DUT.  
Regarding claim 32, Lu at fig. 3 discloses a test system, comprising: a device under test(DUT) [60], comprising an antenna [610] for radiating a RF signal; and a test kit, comprising a reflector [101], wherein the RF signal emitted from the antenna of the DUT is reflected by the reflector and a reflected RF signal is received by the antenna of the DUT [as shown], wherein a testing enclosure [space as shown between 101 and 60] is defined between a lower surface [surface of 101] of the reflector and the DUT.

Allowable Subject Matter
Claims 2-7 and 9-31 are allowed.
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  No prior art has been found that meets the limitations of claim 2 calling for a test kit for testing a device under test (DUT), comprising: the socket structure comprising a guide plate mounted within the socket housing, and a socket base secured to the socket housing, wherein the test kit further comprises a plunge structure, wherein the plunge structure comprises a nest, a pressing member coupled to an upper side of the nest, as further defined. Dependent claims 3-7 and 9-31 are also allowed. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968. The examiner can normally be reached 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARESH PATEL/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        



September 20, 2022